Title: James Madison to George W. P. Custis, 29 April 1831
From: Madison, James
To: Custis, George W. P.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Apl. 29. 1831
                            
                         
                        J. Madison has duly recd. the copy of "Pocahuntas" politely forwarded to him by Mr. Custis.
                        The long discontinuance of his attention to that species of homage to the Muses is a reason the more with him
                            for distrusting his judgment in any particular case. Relying on the [ ] success of the performance when actually
                            produced on the Philada. Stage, as the surest test of its merit, he does not hesitate to express the pleasure afforded by
                            a perusal of it in the Closet; and for which he prays Mr C. to accept his thanks with an assurance of his friendly
                            recollections and good wishes.
                        
                            
                                
                            
                        
                    